Citation Nr: 1508007	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  04-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to initial ratings for a lumbar strain, evaluated as 20 percent disabling from October 1, 2002 to February 16, 2006, as 40 percent disabling from February 17, 2006, to May 18, 2006, as 100 percent disabling from May 19, 2006, to October 31, 2006, as 40 percent disabling from November 1, 2006, to February 23, 2010, as 100 percent disabling from February 24, 2010, to July 31, 2010, and as 40 percent disabling from August 1, 2010, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from December 1998 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which in pertinent part granted service connection for lumbar strain, which included lumbar spondylosis and degenerative disc disease (DDD) at multiple levels, and assigned an initial 10 percent rating effective October 1, 2002 (the day after discharge from active service).  

Although the Veteran initially requested a travel Board hearing he later requested a videoconference Board hearing which was held in March 2005, a transcript of which is of record.  The Board remanded the case in July 2005 to obtain the VA vocational rehabilitation folder and for a new rating examination.  

An April 2006 rating decision granted an initial rating in excess of 10 percent for lumbar strain, evaluating it as 20 percent disabling effective February 17, 2006 (date of VA examination).  

The Board remanded that case in January 2007 because additional evidence had been submitted without a waiver of initial RO consideration.  Thereafter, a June 2007 rating decision increased the schedular rating for the lumbar strain from 20 percent to 40 percent, effective from May 19, 2007 (date of VA examination).  

A March 2008 Board decision granted an increased scheduler rating from 10 percent to 20 percent for the service-connected low back disorder from October 1, 2002, to February 16, 2006.  That decision also granted an increased schedular rating from 20 percent to 40 percent from February 17, 2006, to May 18, 2006, and also from November 1, 2006, to May 18, 2007 (a temporary total rating having been assigned in the interim), but denied a scheduler rating in excess of 40 percent since May 19, 2007.  The issue of entitlement to initial higher ratings for the low back disorder based on extraschedular criteria was remanded, to include for possible referral of this aspect of the claim to VA's Director of Compensation and Pension Service. 

A June 2008 rating decision implementing the 2008 Board decision granted higher ratings for lumbar strain, assigning an initial 20 percent rating, effective October 1, 2002; a 40 percent disability rating, effective February 17, 2006; a temporary total rating (TTR) based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30, effective May 19, 2006, through October 31, 2006; and a 40 percent disability rating, effective, November 1, 2006.   

A July 2010 rating decision the Appeals Management Center (AMC) found clear and unmistakable error (CUE), as a result of which a temporary 100 percent evaluation based on the need for convalescence (TTR convalescence) was extended from February 24, 2010, to July 31, 2010.  A 40 percent scheduler rating was resumed effective August 1, 2010.   

In March 2011 the AMC continued the 40 percent scheduler rating for the low back disorder (characterized as lumbar strain, status post (SP) fusion and hardware removal with residual scars and intervertebral disc syndrome ((IVDS), and denied to TTR convalescence.  At that time the AMC granted service connection for left lower extremity (LLE) sciatica with femoral nerve involvement, which was assigned an initial 20 percent rating from July 23, 2010 and granted service connection for right lower extremity (RLE) sciatica, which was assigned an initial 10 percent rating from July 23, 2010.  

A May 2011 rating decision granted service connection for a major depressive disorder with anxiety disorder, not otherwise specified (NOS) which was assigned an initial 50 percent rating.  

In December 2011 the Board remanded the case because upon being informed that the VLJ that conducted the 2005 video conference was no longer employed by the Board, the Veteran requested a new videoconference hearing.  Thereafter, the Veteran did not attend a travel Board hearing but the Board remanded the case in June 2012 to schedule him for a videoconference hearing.  The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in July 2012, a transcript of which is in the claims files.  

In light of the Veteran's testimony, in November 2012 the Board remanded the case for a rating examination and to obtain any outstanding private and VA treatment records, as well as referral of the case to the Director, Compensation and Pension Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

Following VA examinations in August 2013, the VA Director of Compensation Service rendered a decision in September 2013 which denied an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) and denied an extraschedular total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) under 38 C.F.R. § 4.16(b) (noting that the Veteran was currently employed).  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A September 2013 rating decision granted service connection for postoperative (PO) scars which were assigned an initial noncompensable rating.  The combined disability rating, under 38 C.F.R. § 4.25, including the bilateral factor of 2.8 percent, remained 80 percent.  

The March 2008 Board decision noted that in an August 2007 statement the Veteran raised the issue of his entitlement to a TDIU rating which had not been adjudicated and over which the Board did not have jurisdiction.  Thus, the matter was referred for initial development and adjudication.  As to this, while such a claim has still not been formally adjudicated, there is evidence on file which indicates that the Veteran is not claiming a TDIU rating and that he is actually employed on a full-time basis.  Moreover, the September 2013 decision of the VA Director of Compensation Services denied not only the matter of an extraschedular rating, under 38 C.F.R. § 3.321(b)(1), which is the matter now before the Board, but also an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) (which is not now before the Board).  

Also, a VA November 2010 orthopedic and neurological evaluation suggested that the Veteran had erectile dysfunction due to his service-connected low back disorder.  On the other hand, on VA psychiatric examination in December 2010 he indicated that he had little inclination to have sexual relations with his wife and it was indicated that he had erectile difficulties related to medication.  From this, it is not clear whether the Veteran actually has erectile dysfunction.  In any event, he had not claimed service connection for erectile dysfunction (which is compensated by means of special monthly compensation and not under the rating schedule).  Thus, if the Veteran desires compensation for alleged erectile dysfunction, either he or his representative should take the proper steps for formally assert and file such a claim.  


FINDINGS OF FACT

The Veteran's service-connected low back disability does not individually, or cumulatively with his service connected disorders of right shoulder, right knee, scars, and his psychiatric disorder, present an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render the scheduler rating criteria inadequate or the application thereof impractical.  


CONCLUSION OF LAW

The criteria for an extraschedular rating for a lumbar strain, in excess of 20 percent from October 1, 2002 to February 16, 2006; in excess of 40 percent from February 17, 2006 to May 18, 2006; in excess of 40 percent from November 1, 2006 to February 23, 2010; and in excess of 40 percent from August 1, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA must notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of the information and evidence necessary for claim substantiation, and the information and evidence that VA would seek to provide; and that which the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As was noted and described in the March 2008 Board decision, the Veteran was provided the proper VCAA notice as to whether higher schedular staged ratings were warranted for the service-connected low back disability.  At that time the matter of potential extraschedular entitlement was remanded and the Veteran was to be provided specific VCAA notice as to extraschedular entitlement.  This was done by letter of July 2008 from the Appeals Management Center (AMC).  As to the duty to assist, private and VA treatment records have been gathered, and the Veteran was afforded multiple VA examinations throughout the course of this appeal, even as recently as August 2013, including examinations to evaluate the severity of all of his service-connected disorders.  So, there has been compliance with the 2008 remand, as well as the subsequent remands in December 2011 and June 2012 to provide the second videoconference that was conducted in July 2012, and the remand for additional evidentiary development in November 2012.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

As to the videoconferences conducted in this case, 38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing fulfill two duties, i.e., (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  What is not required is the preadjudication of a claim; assess of credibility and probative value of evidence to determine the missing elements; mine the record for all latent issues; discuss what regulations are potentially applicable to all such issues, or explain all possible routes to benefits.  Leavey v. McDonald, No. 12-1883, slip op. at 9 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 493).  However, the Board notes that by Order of January 12, 2015, the United States Court of Appeals for Veterans Claims (Court) withdrew the en banc decision in Leavy v. McDonald, No. 12-1833, slip op. (U.S. Vet. App. November 14, 2014) (en banc).

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA and there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Following both videoconferences the Board remanded the case to help substantiate the claim, i.e., to gather additional private and VA records, to obtain examinations, and to forward the case to the Director of Compensation Services (whose September 2013 decision is on file).  The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the videoconferences in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

The STRs show that a March  2002 Medical Board examination found the Veteran's flexion of the lower spine to be 75 percent of normal, and extension to 50 percent of normal.  No diminution in lateral flexion or rotation was noted.  Muscle strength was 5/5 and sensation was grossly intact.  Straight leg raising (SLR) was negative and deep tendon reflexes (DTRs) were three plus at the knees and two plus at the ankles.  There was normal muscle tone and no atrophy.  

On VA examination in July 2002 forward flexion of the Veteran's lumbar spine was to 90 degrees, and extension, right and left lateral flexion, and rotation in each direction were to 30 degrees.  There was no decreased range of motion against resistance or with repetitive movement.  There was no reduced motion due to incoordination.  X-rays were reported to be normal.  

Medical treatment records in March 2004 reveal that there were no neurological deficits.  A lumbar magnetic resonance imaging (MRI) in April 2004 found asymmetric bulging annulus at L4-5 and a herniated nucleus pulposus (HNP) at the lumbosacral joint (L5-S1).  In May 2004, the Veteran was seen for increasing back pain of 24 hours' duration.  In July 2004 he had full range of motion of the spine, with no diminution in muscle strength or light-touch sensation.  SLR was negative.  In November 2004 there was no evidence of radiculopathy or muscle spasms and range of motion was limited only in flexion of the spine.  

The Veteran's VA vocational rehabilitation folder shows that on vocational assessment in September 2004 the findings included reference to his participation in light weight lifting and use of an elliptical machine for exercise.  A VA rehabilitation counselor determined, later in 2004, that all of the Veteran's then service-connected disabilities, including but not limited to his low back disorder, contributed to an impairment of employability, but no serious employment handicap was found.  

In January 2005 the Veteran was twice evaluated at a VA emergency room for exacerbations of low back pain.  Examinations revealed he had a normal gait, strength, sensation, and reflexes but he had tenderness on palpation.  He was seen twice for emergency room treatment in June 2005 for low back pain.  Examinations showed SLR was negative; DTRs were 2-5; motor strength was 5/5; and sensation was intact.  In November 2005, at an emergency room, he complained of a two-week history of persistent low back pain.  On examination there was left sacroiliac (SI) joint tenderness but no gait impairment.  Motor strength was 5/5, sensation was intact, and DTRs were 2/2 at the knees and ankles.  

In February 2006 the Veteran's private medical records were reviewed by a VA physician.  It was noted that an August 2005 review of diagnostic studies by a private neurosurgeon had found that no significant change had occurred, and the impression had been axial low back pain.  A January 2006 MRI identified small, broad-based central L4-5 and moderately sized, central L5-S1 disc protrusions, without compromise of the central canal or nerve root impingement.  A subsequent neurosurgical consultation yielded a clinical assessment of low back symptoms of moderate severity, with DDD at L4-5 and the lumbosacral joint, spondylosis, and severe axial discogenic low back pain of five years duration.  Also, another spinal evaluation in January 2005 yielded a diagnosis of axial lumbar pain with DDD, and it was that physician's opinion that left lumbar facet arthropathy was the source of pain, although it was possibly of discogenic origin.  He was then given intra-articular facet injections but without significant and lasting pain resolution. Nerve blocks were done in February 2006 which led to a reduction in the right low back pain.  It was the opinion of the physician that the Veteran probably had lumbar facet arthropathy, together with DDD.  

The Veteran had spinal surgery in May 2006 with decompression of the nerve roots, hemilaminectomies, lumbar decompression, micro-discectomies, and lumbar interbody fusion with implantation of rods and screws at L4-5 and the lumbosacral (LS) joint, on the left.  

On VA orthopedic examination in February 2006 the Veteran related a four-month history of constant back pain, which radiated to both lower extremities.  On examination there was a definite decrease in the lumbar lordotic curvature.  He had diffuse tenderness to palpation of the mid to lower lumbar spine, with paraspinal spasm.  Flexion was to 50 degrees without pain and to 70 degrees with pain.  Extension and left lateral bending were to 20 degrees, and right lateral bending was to 30 degrees, each with pain.  Rotation in each direction was to 45 degrees.  There was moderate tenderness of both SI joints, but no sciatic notch tenderness.  SLR was positive on the left at 70 degrees and negative on the right.  His left thigh was one centimeter smaller in circumference than the right thigh; but all other leg muscles were normal and without atrophy or weakness.  There was no plantar sensory loss but there was decreased sensation to sharp or dull stimulus over the dorsal aspect of the left foot and great toe.  DTRs were four plus, bilaterally.  On repetitive motion, he initially was able to flex to 70 degrees and by the third attempt, flexion was not beyond 50 degrees and he was unable to continue due to a marked increase in back pain.  The diagnosis was IVDS with DDD and bilateral lumbar facet arthropathy at the L4-5 and the LS joint.  It was opined that there was evidence of paraspinal muscle spasm and L-5 radiculopathy, with a loss of sensation in the L-5 dermatome.  Also, an additional loss of 20 degrees of flexion was estimated to result from repetitive use, pain with use, and limited endurance.  Primary weakness, fatigability, and incoordination were not found.  

In April 2006 the Veteran was told by his employer to seek treatment for back pain and at an emergency room he reported that upon reporting for work that day he had taken Soma and Percocet for relief of pain but had experienced confusion.  

In May 2006 a private treating neurosurgeon reported that the Veteran's back pain that rendered him unable to participate in his job.  Based on life-limiting pain and an inability to improve with conservative therapies, he was to be scheduled for lumbar fusion.  

On VA medical examination in May 2007 the Veteran reported that for the past 4 months he had been working in the field of information technology and had missed approximately four days of work.  He related that since his May 2006 surgery his low back pain had remained the same, but he had less numbness and radiation of pain to the lower extremities.  On physical examination, lumbar flexion was to 120 degrees, extension was to 20 degrees, and right and left lateral bending were to 20 degrees, and rotation in each direction was normal to 30 degrees.  Lower extremities strength and reflexes were normal, but he had some spotty decreased sensation in a non-dermatomal distribution in each lower extremity, including the right anterior thigh and hamstring area, as well as the left calf.  Vibratory and position sensations were normal.  Upon repetitive spinal rotation there was no decrease in the range of motion or any increase in the level of pain. The diagnosis was DDD L4-5 and the LS joint, SP laminectomies and fusion and associated rod placement at those levels, and continued symptoms of pain and discomfort.  There was no change in active or passive range of motion during repeated testing against resistance, and there was no additional loss of lumbar range of motion due to pain, weakness, impaired endurance, incoordination, instability, or at the time of flares.  

On VA examination in November 2010 the Veteran reported that his low back symptoms had worsened since 2001.  He related having daily radiation of low back pain to the left leg and upper right leg, groin, left side of stomach.  He described the pain as being severe.  He also stated that he had moderate daily stiffness in the low back and legs 3 or 4 times daily, lasting 20 minutes to a few hours.  He also reported having had almost daily and continuous moderate LLE weakness since June 2009.  He reported having weekly severe flare-ups of low back pain and leg pain and tingling which would last for days and were precipitated by weather and moving around, causing him to do about 80 percent less daily activities but which were relieved by medication and rest.  He used a cane to walk.  He could walk about 1/2 mile at most and could not walk more than one hour.  He reported being unsteady when he walked but he had never fallen.  He related having weakness and erectile dysfunction due to his back disability.  He had no symptoms related to his PO low back scarring.   

On physical examination the Veteran had an antalgic gait and his posture was abnormal, because he leaned forward a bit.  The position of his head was normal and he had normal spinal symmetry and rhythm of spinal motion but he had flattening of the lumbar curve.  While he had decreased and painful thoracolumbar spinal motion, there was no ankylosis.  His first attempt at lumbar flexion was to 40 degrees, and the 5th attempt was to 30 degrees, a loss of 10 degrees.  Otherwise his first though 5th attempts at motion were to 5 degrees of extension, 20 degrees of lateral bending to the right and the left, and 25 degrees of rotation in each direction.  After his first attempt at motion he had pain and lack of endurance but no fatigue, weakness or incoordination.  After his 5th attempt at motion he had pain, fatigue, weakness, and lack of endurance but no incoordination.  He had no vertebral fracture.  SLR was positive on the left but negative on the right.  

It was reported that the Veteran's symptoms of IVDS were weakness of left knee extension, diminished pinprick over left anterior and lateral thigh and calf, and the dorsal left foot; as well as diminished pinprick over the lateral right thigh.  As to motor function, in each lower extremity he had normal muscle tone without atrophy or muscle wasting.  As to lower extremity strength, it was normal in the RLE but he had diminished quadriceps strength upon extension of the left knee, with the most likely peripheral nerve involvement being the femoral and sciatic nerves of the LLE.  DTRs were brisk, at 3+, at the patellae, and normal at 2+ at the ankles.  As to sensory findings in the RLE he had normal vibratory, position, and temperature sensations but there was dyesthesia with slightly diminished sensation in the right lateral thigh upon pinprick testing.  Sensory testing in the LLE was abnormal with pinprick testing revealing diminution in the anterior and lateral thigh and diminution in the anterior and lateral calf and foot, but normal in the posterior left thigh and calf.  He had decreased sensation to temperature and vibration over all toes of the left foot.  Testing of position sensation was equivocal at the left great toe.  He had decreased two-point discrimination of all toes of the left foot.  The most likely peripheral nerve involvement being the femoral and sciatic nerves of the RLE.  It was reported that he had decreased sensation of the lateral aspect of both thighs and all aspects of the left thigh, leg and left foot.  He had not had any incapacitating episodes in the last 12 months, and he did not have bowel or bladder dysfunction.  It was felt that his erectile dysfunction was most likely due to IVDS.  

It was also found that the Veteran's three PO LS scars were asymptomatic, being superficial and nonpainful, and not causing limited motion or other function.  It was opined that it was at least as likely as not that the Veteran's bilateral leg nerve damage was secondary to his significant lumbar disc disease requiring a fusion. 

Also, the Veteran complained of pain and stiffness of his service-connected right shoulder.  It was indicated that this shoulder disability had been quiescent from 2002 until 2009 and then started became painful and stiff in 2009.  The Veteran felt that this right shoulder problems had paralleled the worsening lumbar spine condition.  He contended that perhaps he had had had to lift differently, carry things differently, and in turn placed more stress upon the right shoulder.  On right shoulder range of motion testing he had no more than a loss of 10 degrees in all planes of motion throughout 5 repetitions of motion without fatigue, weakness, lack of endurance, incoordination but there was painful motion and some guarding of motion.  There was also some tenderness of the right shoulder but no instability.   

The diagnoses were: (1) lumbar strain, SP fusion and hardware removal with residual scars, (2) lumbar spine IVDS with femoral and sciatic nerve involvement; (3) reversed lordosis of the lumbar spine; and (4) erectile dysfunction due to IVDS.  It was observed that there was no spinal instability but it was reported that as to the effect on his usual occupation and daily activities, he was rendered almost continuously chair bound at times because of pain and stiffness.  He was currently being treated by a pain specialist.  The diagnosis of the right shoulder was a strain with moderate impingement.  The effect of this on his usual occupation and daily activities was that he was limited to lifting above the shoulder level, and he limited to lifting usually less than about 20 lbs., and he lifted any greater weight with the left arm.  He also occasionally had pain when in bed, and so he stayed off of his right side.  He used caution doing simple things like getting dressed.   

On VA psychiatric examination in December 2010 the Veteran stated that he had recently had surgical fusion of L4, L5 for a completely crushed vertebrae.  He complained of depression and frustration as well as a decreased quality of life.  He described difficulty sleeping, hypoarousal, decreased motivation and pleasure at work and with his family.  He stated that he had to force himself to go to work or do things with my family.  In addition to moderate to severe depression, he also had little interest in sex with wife and had poor concentration and fatigue, the severity of which was described as moderate.  His capacity for adjustment during periods of remission was poor because he continued to have pain and limited mobility; and reactions to pain medication also limit him as they affected his mood, made him more irritable, depressed, and made it harder to concentrate which, in turn, made it more difficult in school.  He was currently employed, and had been for 3 years, as a data center operations analyst.  He had lost 7 weeks of work in the past 12 months due to his psychiatric condition.  He had obtained a graduate equivalency diploma (GED).  Prior to service he had work experience as a busboy and in landscaping.  During service he had been a ground support equipment mechanic.  He was currently working towards a Bachelor of Arts degree and wished to obtain a Master's degree.  He reported having a great relationship with his 2 year old son but had had problems with his wife, particularly when he had been recovering from back surgery.  He had fair social relationships with friends from the military and his work.  His activities and pursuits of snowboarding, off-roading, and family activity were limited by his back disorder.  He also had disability from hearing loss.  

It was noted that the Veteran had no past history of suicide attempts.  He had impairment of thought processes due to moderate dyslexia which made it more difficult to focus, retain information and caused poor concentration, particularly in his education pursuits.  He did not have any impairment of communication, delusions or hallucinations.  There was no inappropriate behavior or any suicidal or homicidal thoughts or intent.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  He was normally oriented.  He reported that his medications affected his short-term memory on a daily basis and to a moderate degree, and which required that he go over things many times to ensure correctness.  He had mild obsessive or ritualistic behavior, in that he could not relax if his house was not clean and this caused marital conflict.  He reported having had mild panic attacks every few months lasting several to 30 minutes, during which it was impossible for him to function.  He also related having daily and moderate depression due to which he had to force himself to do things at work, due to decreased motivation, and with his family and impaired his sexual relations with his wife.  He complained of moderate anxiety causing decreased motivation at work and in schooling.  He had no impairment of impulse control but complained of severe sleep impairment resulting in fatigue and irritability.  The diagnosis was major depression and his current Global Assessment of Functioning (GAF) was 60.  He was able to manage his own benefits.  His psychiatric disorder resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  He required continuous psychiatric medication and his symptoms were severe enough to interfere with occupational and social functioning.  

On VA PTSD evaluation in January 2011 the Veteran complained of daily anxiety and on most days having depression, anger, and irritability, of moderate severity.  He had preservice work experience as a bus boy, in landscaping, construction, and mechanics.  He had been married for 6 years.  He was very close to his mother.  He related being social and having good friends.  He played video games or would go to a park or zoo with his son and wife.  He had had back surgery in May 2006, in May 2008, in February 2010, and again for a pulmonary embolism in April 2010.  Behaviorally, he reported having occasional nightmares.  Cognitively, he related having poor concentration.  Affectively, he related having depression, anger, irritability, and anxiety.  Somatically, he stated he had insomnia and tension.  

The Veteran had no impairment of thought processes or communication.  He had not delusions but related occasionally having mild hallucinations consisting of seeing shadows out of the corner of his eyes but this did not interfere with employment and social functioning.  There was no inappropriate behavior or suicidal or homicidal thoughts or intent.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  He was normally oriented.  He reported having occasional and mild impairment of short-term memory, which did not interfere with employment or social functioning.  He had not obsessive or ritualistic behavior that interfered with routine activities.  He had no irrelevant, illogical or obscure speech patterns.  He reported having moderate panic attacks of varying frequency, having had four in the past five years, which caused a moderate effect on independent functioning.  He related having almost daily and moderate depression, which had caused him to lose time from work.  He stated he had daily and moderate anxiety but it did not interfere with employment and social functioning.  He had nightly and moderate sleep impairment which caused fatigue.  He had no impairment of impulse control.  He had no other psychiatric symptoms.  The diagnosis was a major depressive disorder and his GAF score was 60.  He could handle his own benefits.  There was no diagnosis of PTSD.  He had reduced reliability and productivity, and his symptoms required continuous medication and were severe enough to interfere with occupational and social functioning.  

It was reported that the Veteran exhibited significant symptoms of depression.  He had had multiple major surgeries and significant loss of physical functioning in the past few years, with chronic pain requiring his use of a cane to ambulate.  He had lost his job recently, following a battle with his employer related to being discriminated against because of his medical disability.  He had some symptoms of PTSD and he had anxiety with panic attacks, but he did not have the breadth and severity of symptoms required to qualify for a diagnosis of PTSD.  His re-experiencing of symptoms (nightmares and memories) was very occasional, only 1 to 2 times per month, and he did not have enough avoidance and numbing symptoms needed to qualify for the diagnosis.  In general, his psychological and emotional difficulties were related primarily to his medical problems rather than his disturbing experiences in the military. 

On VA spinal examination in August 2013 the Veteran's claim file was reviewed.   The Veteran reported that he had had the sudden onset of low back discomfort during active duty in 2001.  He was uncertain as to the cause and there was no specific injury.  An MRI at that time showed a ruptured disc and he was treated with physical therapy and shots with some benefit.  After his military discharge he had increased low back discomfort associated with sciatica.  He underwent his first back surgery May 2006 with fusion at L4-S1.  His second lumbar spine surgery for sciatica was in May 2007 at which time he had removal of lumbar spine hardware.  His third surgery was in February 2011, which he reported was for spinal reconstruction.  Postoperatively, he had increased left leg pain and he reported that one month later he underwent decompression of the L4 nerve root.  He reported that the back surgeries had been beneficial, however he continued to have constant low back discomfort at a level of 3 or 4, on a scale of 10.  He was not taking any prescription medications of any kind.  He stated that low back discomfort constantly radiated into both lower extremities.  He had pain and numbness in the left lower extremity which radiated from the back down the leg to the first, second, and third toes.  Pain radiated from the back down the right lower extremity to the anterolateral thigh, however the pain stopped at the right knee.  He has no bilateral lower extremity weakness.  Over the last year he had no incapacitating episodes with a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician.

The Veteran reported that he was unable to run due to back pain but was able to do light yard work, including using a self-propelled lawn mower and light digging.  He generally avoided shoveling snow.  He stopped doing any snowboarding because of his back condition.  Walking and standing were limited to 30 minutes due to the back pain and radicular pain into the legs.  He reported that he needed to stand for a few minutes after sitting for one hour.  He reported no limitation in transversing stairs.  He limited lifting to less than 40 pounds.  He did not use any braces and had a normal gait.  

The examiner noted that a September 2004 vocational assessment reported functional or physical limitations in lifting up to 40 pounds occasionally, and restrictions in stooping, kneeling, crouching, crawling, overhead reaching, prolonged standing, walking, twisting and turning.  The report indicated that appeared that the Veteran's service connected disabilities substantially contributed to an impairment of employability, which he had not overcome, and that it seemed that had had an employment handicap but, at this time, not a serious employment handicap.  The examiner observed that this vocational assessment was prior to the Veteran's 4 surgical procedures, after which he had had an improvement in pain and functional status.   

As to the impact of flare-ups upon thoracolumbar spine function, it was noted that the Veteran reported having flare-ups of low back pain 3 times a month, for uncertain reasons.  The pain was then 6 to 8, on a scale of 10, and lasted for 4 to 5 days.  He treated this with Tylenol, ice, and heat as well as avoiding any excessive bending or twisting.  Since November 2012 when he came off narcotics, he had missed about 4 days of work time due to back discomfort. 

On physical examination, as to both initial and repetitive motion, thoracolumbar flexion was to 55 degrees, at which point the Veteran had pain.  Extension was to 15 degrees, at which point he had pain.  Lateral flexion, to the right and the left, was painless to 30 degrees.  Rotation, in each direction, was to 30 degrees, at which point he had pain.  There was no additional limitation of motion after repetitive motion.  It was noted that he had both painful and limited thoracolumbar motion.  There was no localized tenderness or pain to palpation, guarding or spasm.  He had full strength on hip flexion, knee extension, dorsiflexion and plantar flexion, and great toe extension, bilaterally.  There was no muscle atrophy.  DTRs were 2+ at the knees and ankles.  Sensation was normal in the RLE except in the L3-4 nerve distribution at the thigh and knee.  Sensation was normal in the LLE except in the L4-5-S1 nerve distribution at the lower leg and ankle and in the L5 nerve distribution in the left foot and toes.  SLR was positive on the left and negative on the right.  He had radiculopathy with moderate pain and paresthesia in each lower extremity, and mild numbness of each lower extremity.  The LLE was affected by the sciatic nerve and the RLE by the femoral nerve.  There was no bowel or bladder involvement.  Due to IVDS he occasionally used a cane, i.e., for one day once a month due to back pain.  His 3 PO scars were not painful or unstable.  X-rays confirmed that there was no vertebral fracture.  

The examiner reported that, except as noted in the history and physical examination report, there was no change in active or passive range of motion during three repeated tests of motion.  No additional limitation of joint function was observed following repetitive motion.  No additional change in range of motion was anticipated due to weakness, fatigability, incoordination, or pain during flare-ups, or when the back was used repeatedly over time.  The examiner further stated that the Veteran had had surgical fusion of his lumbar spine which resulted in surgically induced ankylosis at the L4-5 and L5-S1 levels. The impact of this on range of motion was as noted in the medical history and range of motion examination.  Over the past 2 to 3 years he had had no incapacitating episodes with a period of acute symptoms severe enough to require any periods of bed rest prescribed by physician.  

As to the Veteran's right shoulder strain, on VA examination in August 2013 it was noted that he was right handed, and that he reported that he had never had any shoulder dislocations or surgical procedures.  He had had no postservice evaluations or treatment of his right shoulder.  Currently, he complained of right shoulder discomfort 3 to 4 times per year for uncertain reasons.  The discomfort was 3 to 4, on a scale of 10 and lasted for 3 or 4 days, when he the applied ice and heat, and avoided aggravating activities, which produced a benefit.  Right shoulder flexion was to 130 degrees, with pain beginning at that point, both initially and after repetition of motion.  Abduction was painless to 145 degrees, both initially and after repetition of motion.  There was no additional limitation of motion after repetitive testing, but he had limited and painful motion.  He had no guarding of the shoulder or localized pain or tenderness.  He had full strength in flexion and abduction, and there was no anklyosis.  Tests were negative for tendinopathy or tear of the rotator cuff tear, the supraspinatus and infraspinatus tendons, and the subscapularis tendon.  History and tests were negative for dislocation, mechanical symptoms, and instability.  Tests were negative for acromioclavicular pathology.  The examiner stated that no additional change in range of motion was anticipated due to weakness, fatigability, incoordination, or pain during flare-ups, or when the right shoulder was used repeatedly over time.  

As to the Veteran's right knee, on VA examination in August 2013 it was noted that he did not remember any specific right knee injury or having any surgery, evaluation or treatment for his right knee, other than at previous VA rating examinations.  He complained of mild right knee discomfort 1 to 2 times yearly which occurred for uncertain reasons.  This lasted about 2 to 3 months and would resolve spontaneously, without specific treatment.  Currently, he had no right knee discomfort, or any other right knee symptoms, and none since at least April 2013.  He did not report that flare-ups impacted the function of the knee or lower leg.  On examination initial and repetitive right knee flexion was full and painless to 140 degrees, and extension was full and painless to zero (0) degrees.  He had no functional loss or impairment of the knee and lower leg.  There was no pain or tenderness on palpation and strength and stability were normal.  The examiner reported that no additional change in range of motion was anticipated due to weakness, fatigability, incoordination, or pain during flare-ups, or when the right knee was used repeatedly over time. 

On VA general medical examination in August 2013 the Veteran's claim file and VA electronic treatment records were reviewed.  It was noted that the Veteran had service-connected musculoskeletal disorders.  The Veteran's work history during and since his military service was reported.  During service he had worked as a mechanic on diesel and turbine engines but could not continue that work after service because of back pain.  After service he had quit working at Schwann's foods doing stocking due to back discomfort.  From 2003 to 2006 he studied systems administration and information technology but did not get a degree due to medical procedures on his back.  He had worked in 2005 and 2006 in information technology, at a help desk and desktop support, for 6 to 7 months because he wanted something more permanent and because of his first back surgery.  He worked in 2007 at Jackson National Life doing desktop support and system administration, but quit when he had his second back operation.  He returned to contract work in 2007 - 2008 doing information technology but after several months switched to a permanent job at Catholic Health Initiatives in information technology until 2011 when he had his third back surgery, following which he returned to his job but was laid off because he was on large doses of narcotics and frequently made mistakes at work.  From 2011 to 2012 he had another consulting job in information technology but was also laid off from that job because of making too many mistakes, which he attributed to his narcotic medication.  Thereafter, he did similar work for 3 months but was laid off for the same reason.  He then had a job from March 2013 to 2013 working 19 hours daily, 7 day a week in information technology but resigned because of the long hours.  During this period he went through a drug rehabilitation program in November 2012 and was weaned from his prescription narcotics.  He then took another job, at which he was still working, in April 2013 as a full-time network administrator which involved only computer desk work.  

It was reported that the Veteran had been told to avoid lifting more than 45 lbs. at work, and his work activities did not involve any heavy lifting.  Since being off narcotics in November 2012, he had missed only 3 to 4 days of work due to back discomfort.  He had 3 years of college education but not a college degree.  He was thinking of returning to obtain his degree.  It was opined that the Veteran's service-connected low back disorder with bilateral lower extremity radiculopathy would limit employment activities which involved heavy physical labor because these would be exacerbated by prolonged walking, bending, stooping, lifting, and carrying of heavy objects.  This would not preclude sedentary work activities with the ability to stretch and move about every 1 to 2 hours.  Also, the service-connected right shoulder disorder would limit job activities which involved heavy physical labor because this would be exacerbated by lifting and carrying heavy objects and elevation of the right arm above shoulder level.  But, this condition would not preclude sedentary work activities.  Similarly, the service-connected right knee would limit employment activities which involved heavy physical labor as this would be exacerbated by prolonged walking, bending, stooping, lifting, and carrying of heavy objects but would not preclude sedentary work activities.  

In sum, it was opined that it was less likely than not that these service-connected disorders would preclude the Veteran from maintaining employment for which his education and occupational experience would qualify him because he was still able to do sedentary job activities consistent with his education and occupational experience, as confirmed by his current full-time employment without significant difficulty in a sedentary job.  

In a memorandum accompanying a September 2013 decision by the VA Director of Compensation Service the factual background of this case was summarized.  Of particular note was the opinion of a VA examiner in August 2013 that it was less likely as not that the service-connected low back disability, together with other service-connected disabilities, would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.  This conclusion was based on his being able to do sedentary job activities consistent with his education and occupational experience.  This was confirmed by the fact that he was presently employed full-time without significant difficulty in a sedentary job position.  Also, the examiner did not find that an increase was warranted for service-connected disabilities.  The memorandum stated that the objective evidence of record did not demonstrate that the Veteran's service-connected disabilities significantly impact his employment since he could work in a sedentary work environment, and this was supported by the evidence of record.  Thus, an extraschedular rating for the service-connected disabilities was to be denied because there was clearly no unusual or exceptional disability pattern that rendered the application of the regular criteria impractical under 38 C.F.R. § 3.321(b)(1) or 38 C.F.R. § 4.16(b).  

Based on this memorandum, the VA Director of Compensation Services addressed the subject of "Advisory Review - Extra-schedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b)."  It was found that entitlement under both cited provisions was denied because the record presented no evidence of an exceptional or unusual disability picture, e.g., marked interference with employment or frequent periods of hospitalization that would render the current rating scheduler criteria inadequate.  The record also demonstrated that the Veteran was currently employed which rendered consideration of entitlement to a TDIU rating on an extraschedular basis unwarranted.  

Law and Regulations

With respect to extraschedular consideration under 38 C.F.R. § 3.321(b), including referral to the Director of the VA Compensation and Pension Service, the threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate.  This requires a comparison between the level of severity and symptomatology of the service-connected disorder(s) with the rating criteria in the rating schedule.  If the criteria reasonably describe the disability level(s) and symptomatology(ies), then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The use of the plural, "disabilities" in the statute and regulation, and the word "combination" in the statute, indicate that extraschedular rating can based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides to extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., less than total unemployability, but the collective impact of service-connected disorders is not adequately compensated under the rating schedule.  In other words, the compounding of the negative effects that one or more service-connected disorders may have upon other service-connected disorders means that their collective impact could be greater than the sum of each individual service-connected disorders' impact, or the impact as calculated by the combined ratings table at 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

In Johnson, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014), the Board denied increased ratings for two service-connected disorder but remanded a third; and on appeal, it was argued that extraschedular consideration had to be given to the collective impact of two disorders as to which the Board had reached a final decision but there was no argument before the United States Court of Appeals for Veterans Claims (Court) or the Federal Circuit that the effect of the third service-connected disorder should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit's held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  Nevertheless, assuming the contrary to be true, in this case the Board will discuss the cumulative impact of all service-connected disabilities.  

In determining whether the scheduler rating criteria are adequate for the evaluation(s) assigned in this case, the criteria need to be delineated.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The scheduler criteria for the evaluation of spinal disorders were amended during the course of the instant appeal, initially as of September 23, 2002, with respect to intervertebral disc disease, and then on September 26, 2003.  See 68 Fed.Reg. 51454-51456 (2003); 67 Fed.Reg. 54345 (2002).  Because of this fact, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the Supreme Court and United States Court of Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003, 69 Fed.Reg. 25179 (2004).  

As in effect prior to September 26, 2003, DC 5292 provided that slight limitation of motion of the lumbar spine was assigned a 10 percent rating, moderate limitation of motion was evaluated as 20 percent disabling, and the maximum schedular rating of 40 percent was assignable for severe limitation of motion. 

Prior to September 23, 2002, intervertebral disc syndrome (IVDS), as rated under DC 5293, was 0 percent disabling where it was postoperative and cured.  A 10 percent rating was warranted for an intervertebral disc syndrome that was mild in degree.  A 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for a severe intervertebral disc syndrome with recurring attacks and little intermittent relief.  A 60 percent rating was warranted for an intervertebral disc syndrome that was pronounced, with persistent symptoms compatible with sciatic neuropathy and characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293, as in effect prior to September 23, 2002.  

Under DC 5293, effective from September 23, 2002, IVDS was evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating was warranted when rating based on incapacitating episodes, and such was assigned when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent rating was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months, and a 10 percent rating was assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.

Note 1 following DC 5293 provided that for the purposes of evaluations under such DC, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  Note 2 provided that when evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using evaluation criteria for the most appropriate orthopedic DC or DCs.  Neurological disabilities were to be evaluated separately using evaluation criteria for the most appropriate neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, effective from September 23, 2002. 

Under DC 5295, as in effect prior to September 26, 2003, a noncompensable rating was for assignment for lumbosacral strain where there were slight subjective symptoms only.  A 10 percent rating was assignable with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in a standing position.  A 40 percent rating was warranted if the lumbosacral strain was severe with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, DC 5295. 

Under DC 5237, the assigned DC for lumbosacral strain on and after September 26, 2003, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not herein at issue.  For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries. 

Regardless of the criteria, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  

The right shoulder disability is rated under 38 C.F.R. § 4.71a, DC 5201, and provides for rating depending upon whether the dominant upper extremity is affected.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69. 

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When in an intermediate position between favorable and unfavorable, 40 percent is warranted for the major extremity and 30 percent for the minor extremity.  When in an unfavorable position, with abduction limited to 25 degrees from the side, a 50 percent evaluation is assigned for the major extremity and 40 percent for the minor extremity.  

As to the service-connected right shoulder disorder, under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  

As to the service-connected right knee, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating requires flexion limited to 45 degrees, and a 20 percent rating requires flexion limited to 30 degrees.  Id.  A 30 percent rating requires flexion limited to 15 degrees.  Id. 

Limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  A 10 percent rating requires extension limited to 10 degrees, and a 20 percent rating requires extension limited to 15 degrees.  Id.  A 30 percent rating requires extension limited to 20 degrees.  Id.  A 40 percent rating requires extension limited to 30 degrees, and a 50 percent rating requires extension limited to 45 degrees.  Id.  Normal knee range of motion is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

DC 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability, 20 percent when moderate, and 30 percent when severe.  DCs 5256 and 5262 provide for higher ratings for ankylosis and impairment of the tibia and fibula, respectively.  38 C.F.R. § 4.71a, DC 5256 provides that favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  Ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5262 provides that malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  DC 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  DC 5263 provides for a 10 percent rating for genu recurvatum. 

As to the service-connected radiculopathy of each lower extremity, under 38 C.F.R. § 4.124a, the schedules for rating diseases of the peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2013).  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuritis not characterized by organic changes can receive a maximum rating of moderate, incomplete paralysis, unless it is of the sciatic nerve, in which case the maximum rating is moderately severe, incomplete paralysis.  Id.  As applicable here, neuralgia can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Incomplete paralysis, neuritis or neuralgia of the sciatic nerve warrants a 10 percent evaluation when mild; a 20 percent evaluation when moderate; a 40 percent evaluation when moderately severe; and a 60 percent evaluation when severe, with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve with the foot dangling and drops, no active movement possible of muscles below the knee, knee flexion weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  

Incomplete paralysis, neuritis or neuralgia of the anterior crural (femoral) nerve warrants a 10 percent evaluation when mild; a 20 percent evaluation when moderate; and a 30 percent evaluation when severe.  Complete paralysis warrants a 40 percent evaluation when there is paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, DCs 8526, 8626, 8726.  

As to the PO lumbar scars, DC 7804 provides for a 10 percent rating for one or two scars that are unstable or painful, 20 percent for 3 or 4 such scars, and 30 percent for 5 or more such scars.  

As to the service-connected psychiatric disorder, the symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  The Board is not limited in its determination as to the proper disability rating to be assigned based solely on the symptoms listed in the higher rating.  Rather, consideration is given to whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id. 

Under the General Rating Formula for the evaluation of psychiatric disabilities, a 50 percent evaluation is warranted for disability productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

Analysis

Initially, the Board notes that in Wages v. McDonald, No. 13-2694, slip op. at 3 and 6 (U.S. Vet. App. Jan 23, 2015); 2015 WL 293616 (Vet.App.) the Court found that while the RO and Board may not award an extraschedular TDIU rating in the first instance under 38 C.F.R. § 4.16(b), the Director of Compensation and Pension decision on a specific case as to entitlement to an extraschedular TDIU rating is "in essence the de facto [RO] decision" and under 38 U.S.C. § 511(a) the Board is not limited to ensuring that the Director had the full and correct facts and the Director's decision is not binding on the Board.  Moreover, the Director's decision does not constitute evidence, including opinion evidence, upon which the Board may rely or place any probative value.  While the case before the Board does not involve entitlement under 38 C.F.R. § 4.16(b), the reasoning as to effect of the decision of the Director of Compensation and Pension Service applies equally to such decisions as to entitlement under 38 C.F.R. § 3.321(b)(1).  

On the other hand, the Board may be persuaded that the analysis of the Director's decision is correct in the specific circumstances of an individual case.  Such is the case here.  

The Veteran's current service-connected disabilities are: a major depressive disorder with anxiety disorder, NOS, rated 50 percent; lumbar strain, SP fusion and hardware removal with IVDS, rated 40 percent; LLE sciatica due to IVDS, rated 20 percent; RLE sciatica due to IVDS rated 10 percent; right shoulder strain, rated 10 percent; a right knee stain, rated noncompensably disabling; and PO lumbar scars, rated noncompensably disabling.  There is a combined disability rating, including a bilateral factor of 2.8 percent, of 80 percent.  

In the Informal Hearing Presentation of January 2015 it was noted, in addressing the decision of the VA Director of Compensation Services that extraschedular rating under 38 CFR § 3.321(b)(1) and a TDIU extraschedular ratings under 38 CFR § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Rating under 38 CFR § 3.321(b)(1) are based on whether the schedular ratings adequately provide compensation, with exceptional or unusual circumstances such as frequent hospitalization or marked interference with employment.  Whereas, in contrast, 38 CFR § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service connected disabilities.  

From this it may be implicitly contended by the Veteran and his service representative that an incorrect standard was used in determining whether an extraschedular rating was warranted for the service-connected low back disability, by confusing the standards contained in 38 C.F.R. § 4.16(b) (for an extraschedular TDIU rating) with the standard for an extraschedular rating for a service-connected disability (under 38 C.F.R. § 3.321(b)(1)).  However, while not a model of clarity, the September 2013 decision of the VA Director of Compensation Services denied not only entitlement to an extraschedular TDIU rating (under 38 C.F.R. § 4.16(b)) but also simultaneously denied entitlement to an extraschedular rating for the service-connected low back disability under 38 C.F.R. § 3.321(b)(1).  There is no regulatory prohibition which precludes the Director of Compensation Service from reaching such a decision.  It does not otherwise appear from the Director's decision that there was any confusion with respect to the two separate and distinct standards or that the incorrect standard was used in this case.  

By regulation, ratings assigned for service-connected musculoskeletal disorders must encompass a wide range of signs and symptoms enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above), including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation.  Here, there is essentially no dysfunction of the right knee and the service-connected right shoulder is manifested by painful or discomforting motion which is adequately compensated by the current 10 percent rating.  Moreover, the 3 PO low back scars are asymptomatic and also cause no impairment or dysfunction.  Indeed, he has not sought treat for the right shoulder or right knee since discharge from active service nor has he complained of or sought treatment for the PO low back scars.  The Veteran's service-connected right shoulder disorder primarily limits him in lifting heave objects and his service-connected right knee disorder limited him only with respect to walking for long distances or a prolonged period of time.  Rather, the only service-connected disability productive of significant impairment is the service-connected low back disorder.  For the reasons explained in the 2008 Board decision, the staged ratings assigned for that low back disorder adequately compensate the Veteran for the varying degrees of functional impairment throughout this appeal and it is also noteworthy that he was given temporary total ratings during this appeal due to his low back surgeries.  Moreover, higher scheduler ratings are permissible for all of his service-connected musculoskeletal disabilities.  

The ratings assigned for peripheral nerve impairment in each lower extremity encompass symptoms which are both motor and sensory in nature.  However, the evidence is unpersuasive as to the presence of other symptoms which would warrant a higher scheduler rating, including any symptoms not specifically listed in considering the evaluation of peripheral neuropathies.  Also, higher neurologic schedular ratings are possible; particularly if the Veteran in the future actually develops additional symptomatology productive of greater impairment which would allow for a higher rating.  

The Veteran's service-connected low back and radicular pathology of the lower extremities are responsible for the majority of the Veteran's physical limitations.  However, he has never had a crushed lumbar vertebra, as he has contended.  While the Veteran has been hospitalized on multiple occasions over the years for low back surgery, he does not have any symptoms or impairment which are not encompassed in the rating criteria, including the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  If the Veteran develops greater problems with ambulation due to impaired motor function, higher ratings could be assigned but here, while it was once noted that he was essentially chair bound, other evidence shows that he only occasionally needs a cane as an ambulatory aid.  

In short, the rating criteria for these disabilities contemplate not only his symptoms but the severity of these disabilities.

Also, the service-connected psychiatric disorder is adequately compensated with a 50 percent disability rating.  38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  

Here, although the Veteran has reported having hallucinations, in the form of seeing shadows, the Board is not convinced that he now has or has ever had any actual hallucinations.  Moreover, he has never had any delusions, disorientation or gross impairment of thought processes or communication.  While he has reported having obsessive or ritualistic behavior, this was no more than an insistence that his wife keep the house clean.  He has not had suicidal or homicidal ideation or plans, spatial disorientation or neglect of personal appearance.  Moreover, his other psychiatric complaints are not outside the scope of those generally seen and encompassed in the applicable scheduler rating criteria.  

The recent VA medical opinion that the Veteran's service-connected physical disorders would not preclude his maintaining employment for which his education and occupational experience qualifies him is well reasoned in light of the historical and examination findings that were reported.  However, that opinion is not dispositive because it addresses extraschedular entitlement to a TDIU rating, under the standard at 38 C.F.R. § 4.16(b), and not extraschedular entitlement under 38 C.F.R. § 3.321(b)(1); and also because it did not consider the impact of the service-connected psychiatric disorder.  

In this case, none of the service-connected disorders, physical and psychiatric, are shown to present anything which is exceptional or unusual, and this despite the multiple surgical procedures on the Veteran's low back which the recent VA examiner observed had ultimately resulted in some improvement of the low back even though he now also had lower extremity radicular impairment which is mostly sensory.  Rather, the Veteran has been able to maintain full-time employment at a sedentary job which does not require the extensive interaction with others which might aggravate his service-connected psychiatric disability.  

In sum, an extraschedular rating is not warranted for the service-connected low back disability by itself, or on the basis of the cumulative impact of all the service-connected disorders.  In fact, the Veteran's combined disability rating is now 80 percent (despite having a full-time job) and has never been less than 50 percent since 2006.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  








ORDER

Entitlement to initial ratings for a lumbar strain, evaluated as 20 percent disabling from October 1, 2002 to February 16, 2006, as 40 percent disabling from February 17, 2006 to May 18, 2006, as 100 percent disabling from May 19, 2006 to October 31, 2006, as 40 percent disabling from November 1, 2006 to February 23, 2010, as 100 percent disabling from February 24, 2010 to July 31, 2010, and as 40 percent disabling from August 1, 2010, on an extraschedular basis is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


